Citation Nr: 1413268	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from January 1976 to April 1984, and additional dishonorable service from April 1984 to August 1988.    

Benefits administered by Department of Veterans Affairs (VA) may not be paid when the period of service on which a claim is based was dishonorable for VA purposes.  As such, benefits made not be granted based on service after April 8, 1984, and service treatment records after this date will not be considered.


FINDINGS OF FACT

1.  An acquired psychiatric disorder began during and has continued since the Veteran's period of honorable service.

2.   Left ear hearing began during and has continued since his period of honorable service.

3.  Right ear hearing loss is not shown.

4.  Tinnitus is a result of service-connected left ear hearing loss.

5.  A right shoulder disorder is not the result of participation in an approved VA rehabilitation program.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  A right ear hearing loss disability was not incurred in service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  Tinnitus is related to service-connected left ear hearing loss.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder as a result of an approved VA rehabilitation program have not been met.  38 U.S.C.A. §§ 1151, 1718, chapter 31 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder

Post-service medical records reflect that the Veteran has been diagnosed with a psychiatric disorder, including bipolar and PTSD.  Accordingly, a current disability is established.

Service treatment records reflect that the Veteran sought psychiatric treatment on several occasions during his final tour of duty.  However, as discussed above, this period of active service is not honorable for VA purposes.  Accordingly, service treatment records from this period cannot serve as the basis of establishing an in-service event.

However, service treatment records suggest the Veteran experienced psychiatric symptoms during his period of honorable active service, prior to April 9, 1984.  For example, in June 1978, he sought counseling from his chaplain for alcohol abuse.  Additionally, in June 1980 he went missing without leave (AWOL) for a period.  Upon his return, he explained that due to martial and emotional difficulties he felt compelled to visit his wife.  

Additionally, the Veteran asserted that in November 1980 his good friend was lost at sea.  He described this event caused him emotional turmoil, and he continued to relive the loss of his friend.  His description of this event is supported by the Defense Personnel Records Image Retrieval System (DPRIRS), which confirmed a sailor was lost at sea from his vessel in November 1980.  Accordingly, service treatment records from his period of honorable service suggest he experienced some psychiatric symptoms.

Finally, post-service medical records establish the Veteran's in-service symptoms and stressor from his period of honorable service are related to his current psychiatric disability.  In July 2009, his treating VA physician diagnosed bipolar disorder and opined this disorder was likely present during the Veteran's active service.  The physician described the incident of losing his friend also likely contributed to the Veteran's sense of anxiety, providing evidence in support of the appeal.

In October 2009, the VA examiner also diagnosed the Veteran with bipolar disorder.  Although the examiner opined the Veteran's bipolar onset during his third tour of duty, the period of other than honorable service for VA purposes, some statements in his report suggest an onset of symptoms during the period of honorable service.  For example, the examiner opined that the incident of the friend lost at sea during his first tour of duty was "very likely" the precursor for a bipolar disorder, providing additional evidence in support of the appeal.

When affording all benefit of the doubt to the Veteran, the service treatment records and post-service medical records establish that his current psychiatric disorders began during his period of honorable active service.  Therefore, service connection is warranted, and the appeal is granted.

Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, both claimed as due to noise exposure during active service.  He testified that during service he worked on the flight deck of an aircraft carrier.  Accordingly, he was exposed to very loud noises during his active service.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service treatment records include the results from numerous audiometric testings.  The majority of the testings reveal normal hearing bilaterally; however, the May 1981 testing of the hearing acuity in the left ear only reflected hearing loss for VA purposes, as summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
30
40
50

Even though subsequent audiograms reflect the Veteran again had normal hearing, affording all benefit of the doubt to the Veteran the results of this May 1981 audiometric testing establishes that he experienced left ear hearing loss during his honorable period of active service.  Of note, he did not make any complaint of, or seek any treatment for, tinnitus or ringing in his ears during his honorable service.

Post-service treatment records reflect that the Veteran currently has hearing loss for VA purposes in his left ear only.  For example, during March 2009 VA treatment, he reported experiencing hearing loss in his left ear for seven years.  In a June 2009 VA examination, audiometric testing revealed as follows, with pure tone threshold recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
30
20
25
30
30

Speech recognition testing was 98 percent in his right ear and 96 percent in the left.  Accordingly, the results of this testing establish that the Veteran has hearing loss for VA purposes in his left ear, but normal hearing acuity in his right.

Based on the foregoing, the Veteran was exposed to loud noises during service, he showed hearing loss for VA purposes in his left ear during service at least once, and he currently has left ear hearing loss for VA purposes.  Accordingly, affording all benefit of the doubt to the Veteran, service connection for left ear hearing loss is granted.  Because the evidence does not establish that he had right ear hearing loss for VA purposes at any point during the period on appeal, service connection for right ear hearing loss is denied.

Regarding his claim for tinnitus, post-service treatment records reflect that the Veteran experienced ringing in his left ear for several years.  The VA examiner diagnosed tinnitus and opined that it was as likely as not associated with hearing loss.  Accordingly, service connection for left ear tinnitus is granted as secondary to his left ear hearing loss.


1151 Benefits for Right Shoulder 

The Veteran is seeking benefits for a right shoulder disorder under 38 U.S.C.A. § 1151.  He asserts that he injured his right shoulder during a volleyball game in January 2009 while living in the domiciliary program at the VA Medical Center.  He testified a facilitator was present during the volleyball game.

The provisions of 38 U.S.C.A. § 1151 provide, in relevant part, that compensation shall be awarded for a qualifying additional disability, that was not the result of the veteran's willful misconduct, and was proximately caused by a provision of the training and rehabilitation services, as part of an approved rehabilitation program.  Approved rehabilitation programs include training, services, or compensated work therapy (CWT) authorized by VA as part of an approved rehabilitation program under 38 U.S.C. § chapter 31 or part of a CWT program under 38 U.S.C. § 1718.  Regulations also provide it must be shown the Veteran's participation in the event at question was an essential activity or function of the training, services, or CWT program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

VA treatment records reflect the Veteran developed a right shoulder disorder following his January 2009 injury, and therefore an additional disability is established.  However, the evidence does not establish that this additional disability was proximately caused by his participation in an approved VA rehabilitation program.  

The Veteran was provided with a letter in August 2009 which notified him of the requirements for a successful § 1151 claim, summarized above.  However, to date he has not submitted any evidence indicating he was participating in an approved rehabilitation program or CWT program at the time of his January 2009 injury.  Instead, he has only asserted he was living at the domiciliary program.

Approved rehabilitation programs under 38 U.S.C. § chapter 31 require the veteran be service-connected for eligibility.  At the time of the January 2009 injury, the Veteran was not service-connected for any disability.  Accordingly, he was not participating in any approved rehabilitation program under 38 U.S.C. § chapter 31 at that time.  He has not alleged, and the evidence does not establish, that he was participating in a CWT therapy program at that time.  Accordingly, his participation in the domiciliary program in January 2009 does not constitute participation in an approved VA rehabilitation program.

Even if participation in an approved rehabilitation program were established, the evidence does not demonstrate that the Veteran's participation in the volleyball game was an essential activity or function of any training, services, or CWT program.  Although he testified that a facilitator was present during the game in which he injured himself, the presence of a facilitator alone does not establish volleyball was an essential activity or function of training. 

Therefore, the evidence does not establish the Veteran meets the initial requirement for 38 U.S.C.A. § 1151 benefits, participation in a training and rehabilitation service as part of an approved VA rehabilitation program.  Accordingly, his claim for entitlement to benefits under § 1151 is denied.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March and August 2009 that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate his claims for benefits, of his and VA's respective duties for obtaining evidence, and of what type of evidence was needed to establish disability ratings and effective dates.  The August 2009 letter also informed him of the requirements or a successful claim under § 1151.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  The Veteran indicated he did not receive any private treatment.  He also provided testimony at a hearing before the Board in July 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with an examination regarding his disorders, the reports of which have been associated with the claims file.  The Board finds the VA examiners were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for left ear hearing loss only is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

Compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


